DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/02/2022 has been entered. Claim(s) 1-12 is/are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1).
Regarding Claims 1-2, Inbe teaches a method for forming a composite phosphate conversion crystal coating [0002] comprising the steps of mixing a powdered materials of metal oxide (ZnO) [0034] with alkali metal salt particles which 
Regarding the limitation of first pretreating the metal oxide mixture by a dry process on the substrate, Inbe only teaches a wet process (use of solvent). However, Ring teaches a method of dispersing powders on metal/conductive substrates in a dry process through the use of fluidized bed reactor (abstract) for the purpose of coating of substrate areas which are inaccessible in conventional electrostatic coating processes and allows for the formation of thin coatings (abstract). Further, ring teaches Titanium dioxide (Table 1) as being able to be coated. Therefore, it would have been obvious to one of ordinary skill in the art to coat or otherwise disperse the metal oxide mixture taught by Inbe in a dry process on the metal substrate for the purpose of achieving a rapid, excellent dispersion of ZnO on the substrate without the use of solvent before treating with phosphate coating. 
Regarding Claim 4, Inbe teaches the ZnO particles were between 0.3-0.41 microns (Table 1), meeting the claim limitation of less than 2 microns. 
Regarding Claim 5
Regarding Claim 6, Inbe teaches only zinc phosphate solution treatment was used [0126]. 
Regarding Claim 9-10, the phosphate coating is added/reacted with the pretreated substrate at 35°C [0126], meeting the claim limitation. Claim 10 further limits the Claim 6 option applied to manganese phosphates, and since the prior art teaches zinc phosphates as applied to claim 9, claim 10 is also rejected on the same grounds as claim 9. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim above, in view of Nakayama et al. (US6214132B1).
Regarding Claim 3, Inbe does not teach the claim limitation of 0.5-100 g/m2 of mixed metal oxide and powdered material, However, Nakayama teaches a pretreatment concentration of ZnO particles of up to 5 g/L (Claims 10 and 12) for the purpose of achieving excellent dispersion stability (Col. 7, Lines 38-48). Therefore, it would have been obvious to one of ordinary skill in the art to use a metal oxide concentration of ZnO as taught by Inbe in the claimed range for the purpose of achieving excellent dispersion stability of the metal oxide during pretreatment. A concentration of 0.001 to 5 g/L is interpreted to at least overlap with the claimed range of 0.5-100 g/m2; and in the case where a range taught by the prior art overlaps with a claimed range, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim 6 above, in further view of Narayanan et al. ("Effect of surfactants on the growth and crystal habit of zinc phosphate coating." Transactions of the IMF 71.1 (1993): 37-40). 
Regarding Claims 7-8, Inbe does not teach the claim limitation of adding the surfactant to the zinc phosphating solution. However, Narayanan teaches that surfactants leads to the formation of fine-grained coating with improved physical properties and corrosion performance; and teaches that for a coating weight of 8-10 g/m2, up to 75 mg/l (Table 2) of surfactant was used which is interpreted to meet the claimed limitation of up to 3% mass surfactant. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed mass of surfactant to improve physical properties of the zinc phosphate coating and corrosion performance. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim 6 above, in further view of Van Phuong et al. ("Effects of Zn2+ concentration and pH on the zinc phosphate conversion coatings on AZ31 magnesium alloy." Corrosion science 74 (2013): 314-322). 
Regarding Claim 11, Inbe does not teach the claim limitation of having a phosphate coating solution with a pH of 2.2 to 2.7; However, Van Phoung teaches that a pH of 2.1-3.0 for zinc phosphate coating solutions (Fig. 1) can .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim 6 above, in further view of Sheinkman et al. (WO2009057054A2).
Regarding Claim 12, Inbe does not teach the claim limitation of having a phosphate coating solution having a phosphate density of 1.03 to 1.08 kg/L; However, Sheinkman teaches a method of applying phosphate coatings to a metallic substrate and teaches that a phosphate density of 1.03 to 1.10 kg/L (Page 5, Lines 17-18) is typically used in the industry because are stable and can crystallize at that concentration (Page 8, Lines 16-21). Therefore, it would have been obvious to one of ordinary skill in the art to use a phosphate density in the claimed range to achieve a stable phosphate crystal coating. 



Claim(s) 1-2, 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. in view of Jackson et al. (US6276400B1).
Regarding Claims 1-2, Inbe teaches a method for forming a composite phosphate conversion crystal coating [0002] comprising the steps of mixing a powdered 
Regarding the limitation of first pretreating the metal oxide mixture by a dry process on the substrate, Inbe only teaches a wet process (use of solvent). However, Jackson teaches a method of dispersing zinc powder on metal/conductive substrates such as steel (Col. 4, Lines 20-24) in a dry process by aerating in a fluidized bed reactor (Col. 3, Lines 42-50) for the purpose of forming a corrosion resistant product (Col. 3, Lines 60-65). Further, Jackson teaches this pretreatment step can be combined with conventional coating steps such as solution painting after dry coating (Col. 6, Lines 30-40). Therefore, it would have been obvious to one of ordinary skill in the art to coat or otherwise disperse the metal oxide mixture taught by Inbe in a dry process on the metal substrate for the purpose of coating a Zn film on the substrate without the use of solvent before treating with phosphate coating. 
Regarding Claim 4
Regarding Claim 5, Inbe teaches that the zinc compound particle (mixture of zinc oxide and alkali metal salt dispersion agent) were milled [0116] to produce an average particle diameter of 0.05-3 microns. [0035] 
Regarding Claim 6, Inbe teaches only zinc phosphate solution treatment was used [0126]. 
Regarding Claim 9-10, the phosphate coating is added/reacted with the pretreated substrate at 35°C [0126], meeting the claim limitation. Claim 10 further limits the Claim 6 option applied to manganese phosphates, and since the prior art teaches zinc phosphates as applied to claim 9, claim 10 is also rejected on the same grounds as claim 9. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. in view of Jackson et al. as applied to claim above, in view of Nakayama et al.
Regarding Claim 3, Inbe does not teach the claim limitation of 0.5-100 g/m2 of mixed metal oxide and powdered material, However, Nakayama teaches a pretreatment concentration of ZnO particles of up to 5 g/L (Claims 10 and 12) for the purpose of achieving excellent dispersion stability (Col. 7, Lines 38-48). Therefore, it would have been obvious to one of ordinary skill in the art to use a metal oxide concentration of ZnO as taught by Inbe in the claimed range for the purpose of achieving excellent dispersion stability of the metal oxide during pretreatment. A concentration of 0.001 to 5 g/L is interpreted to at least overlap with the claimed range of 0.5-100 g/m2; and in the case where a range taught by See MPEP 2144.05(I)). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. in view of Jackson et al. as applied to claim 6 above, in further view of Narayanan et al. 
Regarding Claims 7-8, Inbe does not teach the claim limitation of adding the surfactant to the zinc phosphating solution. However, Narayanan teaches that surfactants leads to the formation of fine-grained coating with improved physical properties and corrosion performance; and teaches that for a coating weight of 8-10 g/m2, up to 75 mg/l (Table 2) of surfactant was used which is interpreted to meet the claimed limitation of up to 3% mass surfactant. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed mass of surfactant to improve physical properties of the zinc phosphate coating and corrosion performance. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. in view of Jackson et al. as applied to claim 6 above, in further view of Van Phuong et al. 
Regarding Claim 11, Inbe does not teach the claim limitation of having a phosphate coating solution with a pH of 2.2 to 2.7; However, Van Phoung teaches that a pH of 2.1-3.0 for zinc phosphate coating solutions (Fig. 1) can significantly improve the corrosion resistance of a substrate (Section 3.2 .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. in view of Jackson et al. as applied to claim 6 above, in further view of Sheinkman et al.
Regarding Claim 12, Inbe does not teach the claim limitation of having a phosphate coating solution having a phosphate density of 1.03 to 1.08 kg/L; However, Sheinkman teaches a method of applying phosphate coatings to a metallic substrate and teaches that a phosphate density of 1.03 to 1.10 kg/L (Page 5, Lines 17-18) is typically used in the industry because are stable and can crystallize at that concentration (Page 8, Lines 16-21). Therefore, it would have been obvious to one of ordinary skill in the art to use a phosphate density in the claimed range to achieve a stable phosphate crystal coating. 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that the novelty of the invention is to provide a dry pretreatment prior to a wet treatment. Inbe does not disclose a dry pretreatment prior to a wet treatment and Ring does not disclose a dry pretreatment prior to a wet pretreatment. Applicant argues that there is no basis for the conclusion that one of ordinary skill in the art would be motivated to coat the metal oxide mixture taught by Inbe in a dry process on the metal substrate to achieve a rapid, excellent dispersion of ZnO on the substrate without the use of 
Applicant argues that the alkali metal salt and negatively charged fine particles of Inbe are only relevant to liquid compositions (aggregation, sedimentation and the like); therefore, the necessity for added powders is obviated when modifying the liquid composition to a dry mixture; therefore, when modifying the pretreatment of Inbe to a dry pretreatment, one would not include the added powders of alkali metal salts. 
This is not convincing, although Inbe teaches a liquid based pretreatment in a specific embodiment, Inbe also generally teaches that the surface conditioning composition is broadly “[brought] into contact with a metal surface prior to said metal surface being subjected to a phosphate-based chemical conversion treatment” (Claim 25). Alkali salts are taught in general to stabilize the zinc compound particles and form a fine conversion coating in the zinc phosphate film [0106]. Even if applicant’s assumption that the alkali salt would not serve to disperse the metal oxide without the presence of water solvent were true, Inbe further teaches 
Applicant argues that since [0064] of Inbe includes a clay compound, and there is no indication that the clay compound can be adhered to the substrate without a liquid component; therefore, the combination of references would not yield a predictable result. 
This is not convincing as Inbe does not require a clay compound. Claim 21 of Inbe states the clay compound is an optional embodiment that can be added from a group consisting of clay, fine oxide particles, and a water-soluble agent. The rejection is not based on any embodiment that requires clay, therefore its ability to adhere to a substrate is considered irrelevant to the current rejection relied upon. 
Applicant argues Ring does not disclose a dry process of particle deposition on a substrate as a pretreatment as Ring’s process is actually part of the conversion coating process and not a pretreatment to a liquid chemical conversion process. 
 This is not convincing as Ring teaches a pretreatment step of adhering a substrate wholly or partially in a fluidized bed so the particles adhere to the substrate; then a conversion coating is formed by heat treatment or radiant energy (Col. 2, Lines 51-65). The rejection is based on forming an adhesive precoating of the conversion composition of Inbe with the use of dry fluidized process of Ring, followed by conversion coating. Both Ring and Inbe teach a pretreatment where a composition is adhered to a substrate before conversion coating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736